Citation Nr: 0941417	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, including Osgood-Schlatter disease.

2.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1971, including service in the Republic of Vietnam from 
December 1969 to November 1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for Osgood-Schlatter disease, bilateral knees, and 
PTSD.  Timely appeals were noted from that decision. 

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on September 11, 2008.  
A copy of the hearing transcript has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains statements from two private physicians, 
Dr. P. and Dr. S., who have treated the Veteran for PTSD.  
There is also evidence that the Veteran retired from the St. 
Louis (Missouri) Police Department due in part to his 
bilateral knee disorder.  The records pertinent to the 
Veteran's private treatment for PTSD and his disability 
retirement from the St. Louis Police Department are not of 
record.  Moreover, the Veteran claims that though his 
military occupational specialty was supply clerk, his 
stressors in the Republic of Vietnam included witnessing 
tracers at night and hearing tales of combat horrors from 
fellow servicemen.  

Clinical data reflect that bilateral Osgood-Schlatter disease 
existed prior to the Veteran's entry into the service and was 
noted on his service entry examination.  The service records 
make numerous references to bilateral knee pain and Osgood-
Schlatter disease in service.  Osgood-Schlatter disease was 
noted at the Veteran's discharge examination.  Moreover, 
although there is no medical evidence of a current knee 
disability, the Veteran is competent to report bilateral knee 
pain.  Upon remand, the Veteran should be scheduled for a VA 
orthopedic examination to determine whether his pre-existing 
knee disorder underwent an increase in severity during 
service that is not due to the natural progression of the 
disease.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact 
Dr. S. and Dr. P. and request that all 
records of the Veteran's treatment for 
PTSD be provided for inclusion with the 
claims folder.  If such records are 
unavailable, a negative response should be 
obtained.

2.  After obtaining any necessary 
authorization from the Veteran, contact 
the St. Louis Police Department and 
request that all records pertinent to the 
Veteran's disability retirement be 
provided for inclusion with the claims 
folder.  If such records are unavailable, 
a negative response should be obtained.

3.  Schedule the Veteran for a VA 
orthopedic examination.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.

The examiner should provide an opinion as 
to whether the Veteran's Osgood-Schlatter 
disease, bilateral knees, increased in 
severity during active service beyond its 
natural progress or whether any other knee 
disability had its clinical onset in 
service or is otherwise related to active 
duty.  Any opinion expressed should be 
reconciled with the service treatment 
records reflecting treatment for Osgood-
Schlatter disease and bilateral knee pain.  
The rationale for any opinion expressed 
must be provided.

4.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of PTSD 
is made, the examiners should specify (1) 
whether the stressor of witnessing tracers 
at night or hearing tales from combat 
Veterans in the Republic of Vietnam is 
found to be sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, such 
as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiners prior to the 
examination.  

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.       §§ 5109B, 7112.  




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
